 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTA ELIZABETH ROMANSHEK,                        No. 2:18-cv-1101-KJN
12                       Plaintiff,
13           v.                                         ORDER and FINDINGS AND
                                                        RECOMMENDATIONS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15

16                       Defendant.
17

18          On July 5, 2018, the Commissioner lodged the administrative transcript in this matter.

19   (ECF No. 11.) Pursuant to the court’s scheduling order, plaintiff was required to file a motion for

20   summary judgment and/or remand within 45 days of service with the administrative record. After

21   that deadline had long passed, the court issued an order on January 14, 2019, requiring plaintiff to

22   show cause in writing within 21 days why plaintiff should not be sanctioned for failure to comply

23   with the court’s scheduling order. (ECF No. 15.) The court also sua sponte provided plaintiff

24   with an additional 21 days to file a motion for summary judgment and/or remand. (Id.) Plaintiff

25   was expressly cautioned that failure to comply with the order would result in dismissal of the

26   action pursuant to Federal Rule of Civil Procedure 41(b). (Id.)

27          Although the time for compliance has passed, plaintiff failed to respond to the order to

28   show cause and failed to file a motion for summary judgment and/or remand. As such, it appears
                                                       1
 1   that plaintiff has abandoned the action.

 2          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall assign a district

 3   judge to this case.

 4          IT IS HEREBY RECOMMENDED that:

 5          1. The action be dismissed pursuant to Federal Rule of Civil Procedure 41(b).

 6          2. The Clerk of Court be directed to close this case.

 7          These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 9   days after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

12   shall be served on all parties and filed with the court within fourteen (14) days after service of the

13   objections. The parties are advised that failure to file objections within the specified time may

14   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

15   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

16          IT IS SO RECOMMENDED.

17   Dated: February 27, 2019

18

19

20
21

22

23

24

25

26
27

28
                                                        2
